Exhibit 10.34

HUMAN SERUM ALBUMIN INGREDIENT PURCHASE AND SALE AGREEMENT

This Ingredient Purchase and Sale Agreement and its Exhibits (the “Agreement”)
is made by and between [/*[CONFIDENTIAL TREATMENT REQUESTED]*/] with principal
offices at [/*[CONFIDENTIAL TREATMENT REQUESTED]*/] (“Supplier”), and Ampio
Pharmaceuticals., a Delaware corporation with principal offices at 5445 DTC
Parkway, Suite 925 Greenwood Village, CO 80111 (“Customer”), and is made
effective upon the date of last signature hereto (the “Effective Date”).
Supplier and Customer are collectively referred to herein as “Parties”, or
individually as a “Party”.

WHEREAS, Customer wishes to purchase Albumin (Human) from Supplier (the
“Products”) [/*[CONFIDENTIAL TREATMENT REQUESTED]*/] for Albumin (Human) used
for ingredient purposes (listed in Exhibit C); and

WHEREAS, Supplier wishes to supply the Products to Customer [/*[CONFIDENTIAL
TREATMENT REQUESTED]*/] for Albumin (Human) used for ingredient purposes under
the terms of this Agreement;

NOW THEREFORE, in consideration of the foregoing promises and the mutual
agreements herein and other valuable consideration, the Parties agree as
follows:

 

1. PRODUCT SUPPLY

1.1    Supply, Forecasting, and Use of Products. Subject to the terms and
conditions of this Agreement, Supplier hereby agrees to sell to Customer the
quantities of Products on the shipment schedule specified in Exhibit A hereto
[/*[CONFIDENTIAL TREATMENT REQUESTED]*/]. Supplier shall remain fully liable for
Supplier’s [/*[CONFIDENTIAL TREATMENT REQUESTED]*/] performance or failure to
perform [/*[CONFIDENTIAL TREATMENT REQUESTED]*/].
Each [/*[CONFIDENTIAL TREATMENT REQUESTED]*/] Supplier shall provide all
Products subject to the minimum
[/*[CONFIDENTIAL TREATMENT REQUESTED]*/] purchase commitment detailed below,
from as few whole manufacturing lots as possible. Customer shall provide a
[/*[CONFIDENTIAL TREATMENT REQUESTED]*/] forecast detailing the quantity of
Products expected to be delivered in the relevant [/*[CONFIDENTIAL TREATMENT
REQUESTED]*/], as well as requested delivery dates. [/*[CONFIDENTIAL TREATMENT
REQUESTED]*/] and Customer will mutually agree on the actual ship and delivery
dates. Customer agrees that it will use the Products for manufacturing purposes
only. Customer further agrees that it will comply with all laws and regulations
applicable to the storage, use, and disposal of the Products. Customer shall
timely file a complete application with the US FDA and obtain authorization for
use of the Products as a raw material in the manufacture of its products, as
well as any other governmental agency that may have jurisdiction over the use of
the Product as an ingredient. Upon written request customer shall provide
Supplier prompt written notice of each agency which has approved the Products
for use as an ingredient. Supplier shall notify Customer of any changes to the
specifications for the Product.

1.2    Inspection and Acceptance. Customer shall inspect each shipment of
Products within ten (10) business days of receipt. Customer may also request to
inspect sample units from each shipment prior to shipping entire shipment. No
testing, inspection or other action by Customer will relieve Supplier of its
obligations to replace defective or non-conforming Product which, upon
subsequent testing, inspection or use, proves to be defective or nonconforming.
Customer shall promptly notify [/*[CONFIDENTIAL TREATMENT REQUESTED]*/] of any
nonconformity of the Product with the applicable USP or EP Certificate of
Analysis, damage or short shipment occasioned by [/*[CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

REQUESTED]*/] or occurring in transit. In the event of any such damage,
nonconformity, or short shipment, Customer shall promptly contact
[/*[CONFIDENTIAL TREATMENT REQUESTED]*/]. Supplier will replace such damaged,
nonconforming, or missing Product at no additional cost to Customer, and
Supplier will use commercially reasonable efforts to ship any replacement
Products
[/*[CONFIDENTIAL TREATMENT REQUESTED]*/] within two (2) weeks or sooner.

1.3    Expiration of Product. Each shipment of Products shall provide a minimum
shelf life of twelve (12) months measured from Customer’s date of receipt of
Products.

1.4    Shipment of Products and Risk of Loss. [/*[CONFIDENTIAL TREATMENT
REQUESTED]*/] will ship Products on a
[/*[CONFIDENTIAL TREATMENT REQUESTED]*/] basis to the destination designated by
Customer and shipped in compliance with Customer’s shipping requirements, as
detailed in Exhibit A.

1.5    Prices, Payment, and Minimum/Maximum [/*[CONFIDENTIAL TREATMENT
REQUESTED]*/] Purchase Commitment. The Price and Minimum [/*[CONFIDENTIAL
TREATMENT REQUESTED]*/] Purchase Commitment for Products are detailed in Exhibit
B. Payment terms between [/*[CONFIDENTIAL TREATMENT REQUESTED]*/] and Customer
shall be negotiated directly between Customer and [/*[CONFIDENTIAL TREATMENT
REQUESTED]*/]. However, payments terms shall be no less than 30 days, net 31
upon Customer’s receipt of invoice from [/*[CONFIDENTIAL TREATMENT
REQUESTED]*/]. Supplier will provide a maximum of [/*[CONFIDENTIAL TREATMENT
REQUESTED]*/] per [/*[CONFIDENTIAL TREATMENT REQUESTED]*/] period and will honor
all orders placed by Customer in compliance with the provisions of this
Agreement. Should larger volumes be required, a [/*[CONFIDENTIAL TREATMENT
REQUESTED]*/] lead time for planning purposes is required.

1.6    Documentation. A USP and EP Certificate of Analysis and batch release
OMCL certificate will be provided for each lot.

 

2. REPRESENTATIONS AND WARRANTIES

Supplier hereby represents and warrants that the Products will be supplied in
accordance with the terms and conditions hereunder and will be compliant with
the applicable USP material data sheets providing reference standards or EP
Certificate of Analysis and acknowledges that it will notify customer of any
significant changes SUPPLIER MAKES NO REPRESENTATIONS NOR EXTENDS ANY WARRANTIES
OR CONDITIONS OF ANY KIND, EITHER EXPRESS OR IMPLIED, WITH RESPECT TO THE
PRODUCTS, INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE.

 

3. CONFIDENTIALITY

The Parties, together with their employees, consultants, contractors, and agents
shall keep confidential and shall not, directly or indirectly, disclose,
publish, or use for the benefit of any third party or itself, except in carrying
out the obligations under this Agreement, any Confidential Information (as
defined below) of the other Party without first having obtained the other
Party’s written consent to such disclosure or use. “Confidential Information”
shall include, but not be limited to, data, know-how, analyses, processes,
manufacturing protocols, standard operating procedures, compilations, forecasts,
studies, raw materials, research and development information, sales data,
pricing information, customer lists, production methods, records and other
documents and other similar and related information concerning the disclosing
Party’s business, financial condition, operations, and technical expertise and
know-how. This restriction shall not apply for Confidential Information which:

(a)    is, or becomes public knowledge without fault on the part of the
receiving Party or its employees, consultants, contractors, or agents; or

 

2



--------------------------------------------------------------------------------

(b)    the receiving Party can establish by competent proof, was in the
receiving Party’s possession at the time of disclosure and was not acquired,
directly or indirectly from the disclosing Party; or

(c)    the receiving Party receives from a third party, provided that such
Confidential Information was not obtained directly or indirectly from the
disclosing Party; or

(d)    is required to be disclosed by order of a court of competent jurisdiction
or governmental authority, but only to the extent of and for the purpose of such
order, and provided that the receiving Party has timely informed the disclosing
Party of all such proceedings so that the disclosing Party may attempt to limit
such disclosure of confidentiality; or

(e)    is used by Customer as part of its regulatory submission to the
regulatory authority from which Customer is seeking approval for the use of the
Products as an ingredient and written notice that such application has been or
will be submitted is provided to Supplier. The terms of this confidentiality
provision shall survive any termination or expiration of this Agreement.

 

4. INDEMNIFICATION AND LIMITATION ON LIABILITY

4.1    Indemnification by Supplier. Supplier shall indemnify, defend and hold
harmless Customer and its affiliates and the directors, officers, employees,
agents and counsel of the foregoing from and against any and all liabilities,
damages, losses, costs or expenses (including reasonable attorneys’ and
professional fees and other expenses of litigation and/or arbitration)
instituted by third parties (collectively, “Claims”) for (i) any defect in the
Products, including that which results in personal injury or death, arising out
of or in connection with, or as a result of, Supplier’s breach of a term of this
Agreement, (ii) infringement of such third party’s patent rights as a result of
Customer’s use of the Product set forth herein, (iii) and/or negligent or
willful misconduct of Supplier in connection with the performance of its
obligations under this Agreement, except to the extent caused by the negligence
or willful misconduct of the Customer, its agents, assigns or contractors or in
the event it or its agents, assigns or contractors are claimed to have breached
any of the national, regional or local laws or administrative codes of the
country, state or territory where the product was sold.

4.2    Indemnification by Customer. Customer shall indemnify, defend and hold
harmless Supplier and its affiliates and the directors, officers, employees,
agents and counsel of the foregoing from and against any and all liabilities,
damages, losses, liens, costs or expenses (including reasonable attorneys’ and
professional fees and other expenses of litigation and/or arbitration) arising
out of or in connection with, or as a result of, any use of the Products. This
shall include actions instituted by third parties (collectively, “Claims”) for
personal injury, arising out of or in connection with, or as a result of, any
use or marketing of the Products, breach of Customer’s obligations hereunder, or
the negligence or willful misconduct of Customer in connection with the
performance of its obligations under this Agreement, except to the extent caused
by the negligence or willful misconduct of Supplier, and its agents, assigns or
contractors.

4.3    Indemnification Procedure. Promptly after learning of the occurrence of
any event which may give rise to a right of indemnification specified in this
Section 4 the indemnitee hereunder shall give written notice of such matter to
the indemnitor. The indemnitee shall cooperate with the indemnitor in the
negotiation, compromise and defense of any such matter. The indemnitor shall be
in charge of and control such negotiations, compromise and defense and shall
have the right to select counsel with respect thereto,

 

3



--------------------------------------------------------------------------------

provided that the indemnitor shall promptly notify the indemnitee of all
developments in the matter. Without releasing any liability, obligation or
undertaking of the indemnitor, the indemnitee may, at its sole discretion and
expense, participate in any such proceedings through counsel of its own
choosing. The indemnitor may not, without the prior written consent of the
indemnitee, enter into any compromise or settlement of any such matter the terms
of which (i) are not confidential, (ii) in any way admit the indemnitee’s
liability or (iii) require the indemnitee to take or refrain from taking any
action or make any payment; and the indemnitee shall not be bound by any such
compromise or settlement absent its prior consent.

4.4    No Indirect Damages. Notwithstanding any other provision of this
Agreement to the contrary, neither Party shall not be liable hereunder to the
other Party or any other party for any loss of use, interruption of business, or
any other indirect, special, incidental, exemplary, punitive or consequential
damages of any kind (including lost profits) regardless of the form of action,
whether contract, tort (including negligence), strict product liability or
otherwise, even if the aggrieved party has been advised of the possibility of
such damages.

4.5    Limitation on Liability. Other than with respect to a Party’s
indemnification obligations, each Party’s maximum liability to the other Party
arising out of this Agreement shall be limited to the monetary amount actually
paid or payable hereunder by Customer under this Agreement.

4.6    TERM AND TERMINATION

4.7    Term. The term of this Agreement will commence on the Effective Date and
remain in effect through and including the last calendar day of the fifth
(5th) year after the Effective Date. As an example, if the Effective Date of
this Agreement is September 1, 2013, then the termination date of the Agreement
would be December 31, 2018. Upon mutual, written agreement between the Supplier
and Customer, Supplier and Customer reserve the right to, upon completion of the
second full contract year, extend this Agreement for an additional five years
subject to the provisions of this Agreement.

4.8    Termination. Either Party may terminate this Agreement upon the breach of
a material term of this Agreement by the other Party if such Party fails to cure
the material breach within thirty (30) days of receiving written notice of such
material breach from the non-defaulting Party. Supplier may terminate this
Agreement for any reason upon three hundred sixty-five (365) days prior written
notice to Customer. Additionally, Customer may terminate this Agreement for any
reason upon one hundred twenty (120) days prior written notice to Supplier.
Except as provided below, if Customer terminates this Agreement without cause,
Customer shall
[/*[CONFIDENTIAL TREATMENT REQUESTED]*/] in which the notice to Supplier is
received by Supplier. If the US FDA or any other regulatory body to which
Customer has applied declines to approve Customer’s final application for use of
the Products as an ingredient and Customer terminates this Agreement without
cause, then Customer shall not be required to [/*[CONFIDENTIAL TREATMENT
REQUESTED]*/]. Similarly, if the US FDA or similar regulatory body outside the
US delays approval beyond the anticipated timeframe specified in Exhibit A,
Supplier agrees to [/*[CONFIDENTIAL TREATMENT REQUESTED]*/].

4.9    Effect of Breach or Termination. Termination of this Agreement for any
reason shall not release any Party hereto from any liability which, at the time
of such termination, has already accrued to the other Party or which is
attributable to a period prior to such termination nor preclude either Party
from pursuing all rights and remedies it may have hereunder or at law or in
equity with respect to any breach of this Agreement. Upon any termination of
this Agreement, each Party shall promptly return to the other Party all
Confidential Information received from such other Party (except one copy of
which may be retained for archival purposes).

 

4



--------------------------------------------------------------------------------

4.10    Survival. Sections 1.2, 1.3, 1.4, 1.6 (each, until satisfied), and
Articles 2, 3 and 4, Section, and Articles 6 and shall survive the expiration or
termination of this Agreement for any reason.

 

5. TRADEMARKS

Customer shall have no right or license in the trademarks of Supplier or any of
its affiliates. As between Customer and Supplier, all right, title and interest
in the Supplier trademarks shall belong exclusively to Supplier or its
affiliate, and all uses of the Supplier trademarks shall inure to the benefit of
Supplier or its affiliate for all purposes.

 

6. MISCELLANEOUS

6.1    Governing Law; Jurisdiction. This Agreement, and any disputes arising out
of or in connection with this Agreement, shall be governed by and construed in
accordance with the laws of New York State, excluding its rules governing
conflicts of laws. The sole and exclusive venue for all disputes arising out of
or relating in any way to this Agreement shall be in New York State and United
States Federal Courts sitting in New York County, New York. The Parties consent
to the personal jurisdiction and venue of such courts and further consent that
any process, notice of motion or other application to either such court or a
judge thereof may be served outside New York State by registered or certified
mail or by personal service, provided that a reasonable time for appearance is
allowed.

6.2    Notices. All notices and other communications hereunder or in connection
herewith (except for purchase orders) shall be validly given or made if in
writing and shall be effective either (a) when delivered in person to the other
Party, or (b) two (2) days after being addressed to the Party at the address
specified below, and sent by nationally recognized express courier service.
Unless and until subsequently changed by notice given in accordance with this
Section 7, the addresses of the Parties for purposes of all notices and
communications hereunder shall be as follows:

 

If to Supplier:    If to Customer:

[/*[CONFIDENTIAL TREATMENT REQUESTED]*/]

[/*[CONFIDENTIAL TREATMENT REQUESTED]*/]

[/*[CONFIDENTIAL TREATMENT REQUESTED]*/]

[/*[CONFIDENTIAL TREATMENT REQUESTED]*/]

[/*[CONFIDENTIAL TREATMENT REQUESTED]*/]

  

Josh Disbrow,

Chief Operating Officer

Ampio Pharmaceuticals, Inc

5445 DTC Parkway, Suite 925

Greenwood Village, CO 80111

Copy:

Susanna S. Piller, Esq.

Stafford, Piller, Murnane, Plimpton, Kelleher & Trombley PLLC

One Cumberland Avenue

P.O. Box 2947

Plattsburgh, NY 12901

(518) 561-4400

  

Copy:

Stephen M. Davis

Goodwin Procter LLP

The New York Times Building

620 Eighth Avenue

New York, NY 10018

T: 212-813-8804

 

5



--------------------------------------------------------------------------------

6.3    Insurance. Supplier and Customer each agree to maintain and keep in full
force and effect during the entire term of this Agreement, at their own expenses
and costs, general liability insurance covering their respective activities and
obligations contemplated under this Agreement, in the minimum amount of
$[/*[CONFIDENTIAL TREATMENT REQUESTED]*/]. Upon request, each Party shall
furnish the other Party with a certificate of insurance evidencing such
coverage.

6.4    Force Majeure. Any delay or failure in the performance of any of the
duties (except the payment of money) or obligations of any Party hereto shall
not be considered a breach of this Agreement and the time required for
performance shall be extended for a period equal to the period of such delay,
provided that such delay has been caused by or is the result of any acts of God;
acts of the public enemy; insurrections; riots; embargoes; fires; explosions;
product recalls plant failures; actions or decisions by governmental authorities
or courts of law that limits or restricts the production or distribution of the
Products; floods; energy; failure of Supplier’s suppliers [/*[CONFIDENTIAL
TREATMENT REQUESTED]*/], or other causes beyond the control and without the
fault or negligence of the Party so affected. The Party so affected shall
provide the other Party with full particulars thereof as soon as it becomes
aware of the same (including its best estimate of the likely extent and duration
of the interference with its activities), and will use its reasonable best
efforts to overcome the difficulties created thereby and to resume performance
of its obligations as soon as practicable. If the performance of any obligation
under this Agreement is delayed owing to a force majeure for any continuous
period of more than two (2) months, the Parties hereto shall consult with
respect to an equitable solution, including the possible termination of this
Agreement.

6.5    Waiver. Neither Party may waive or release any of its rights or interests
in this Agreement except in writing. The failure of either Party to assert a
right hereunder or to insist upon compliance with any term or condition of this
Agreement shall not constitute a waiver of that right or excuse a similar
subsequent failure to perform any such term or condition.

6.6    Assignability. This Agreement shall be binding on and inure solely to the
benefit of the Parties hereto and their respective successors and assigns;
provided however, this Agreement and the rights and obligations hereunder may
not be assigned without the prior written consent of the other Party, which
shall not be unreasonably withheld, and any such attempt at assignment shall be
void and unenforceable, except that either party may assign this Agreement
without consent to a successor-in-interest pursuant to a sale or transfer of all
or substantially all of the assets of the business to which this Agreement
pertains.

6.7    Independent Contractor. All Parties are independent contractors under
this Agreement. Nothing contained in this Agreement is intended nor is to be
construed so as to constitute Customer or Suppliers as partners or joint
venturers with respect to this Agreement. Neither Party shall have any express
or implied right or authority to assume or create any obligations on behalf of
or in the name of the other Party or to bind the other Party to any other
contract, agreement, or undertaking with any third party.

6.8    Publicity. No Party shall issue any press release or other publicity in
connection with this Agreement without the other Party’s prior written consent.
No Party shall publicize or otherwise disclose the terms of the Agreement
without the prior written approval of the other Party, unless required by law.
If disclosure is required by law, the relevant Party shall notify the other
Party in writing thirty (30) days prior to the date of disclosure and shall
consult on the necessity and content of the disclosure. Supplier acknowledges
that Customer may need to disclose Supplier’s PMF and CTD Modules 2 and 3 to
regulatory authorities as part of its application to seek approval for use of
the Products as an ingredient, and that such disclosures will be subject to
notification of Supplier, but not prior written approval requirement. Neither
Party shall use the names of the other Party, its officers, employees and agents
for purposes of any public commercial activity without such other Party’s prior
written consent.

 

6



--------------------------------------------------------------------------------

6.9      Severability. In the event that any provision of this Agreement becomes
or is declared by a court of competent jurisdiction to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision.

6.10    Complete Agreement. This Agreement with its Exhibits, when executed,
shall constitute the entire Agreement, both written and oral, between the
Parties with respect to the subject matter hereof, and that all prior agreements
respecting the subject matter hereof, either written or oral, expressed or
implied, are merged and canceled, and are null and void and of no effect. No
amendment or change hereof or addition hereto shall be effective or binding on
either of the Parties hereto unless reduced to writing and duly executed on
behalf of both Parties. To the extent there is a conflict or inconsistency
between the body of this Agreement and any Exhibit, the body of this Agreement
shall prevail.

6.11    Headings. The captions to the several sections and articles hereof are
not a part of this Agreement, but are included merely for convenience of
reference only and shall not affect its meaning or interpretation.

6.12    Counterparts. This Agreement may be executed in counterparts, or
facsimile versions, each of which shall be deemed to be an original, and both
together shall be deemed to be one and the same agreement.

SIGNATURES BEGIN ON NEXT PAGE

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized representatives as of the Effective Date.

 

[/*[CONFIDENTIAL TREATMENT REQUESTED]*/]     Ampio Pharmaceuticals, Inc. By:  
[/*[CONFIDENTIAL TREATMENT REQUESTED]*/]     By:   /s/ Michael Macaluso Name:  
[/*[CONFIDENTIAL TREATMENT REQUESTED]*/]     Name:   Michael Macaluso Title:  
[/*[CONFIDENTIAL TREATMENT REQUESTED]*/]     Title:   CEO Date:   10/10/2013    
Date:   9/27/2013

 

8



--------------------------------------------------------------------------------

EXHIBIT A

QUANTITIES OF PRODUCTS

Albumin (Human):

Purchases to be shipped to the address listed below, pursuant to
[/*[CONFIDENTIAL TREATMENT REQUESTED]*/]:

Ampio Pharmaceuticals

Ampio Pharmaceuticals, Inc

5445 DTC Parkway, Suite 925

Greenwood Village, CO 80111

Shipping Instructions: To Be Provided by Customer prior to initial shipment

MINIMUM [/*[CONFIDENTIAL TREATMENT REQUESTED]*/] PURCHASE COMMITMENT

(MAC)

 

[/*[CONFIDENTIAL TREATMENT REQUESTED]*/] [/*[CONFIDENTIAL TREATMENT
REQUESTED]*/]    [/*[CONFIDENTIAL TREATMENT REQUESTED]*/] [/*[CONFIDENTIAL
TREATMENT REQUESTED]*/]    [/*[CONFIDENTIAL TREATMENT REQUESTED]*/]
[/*[CONFIDENTIAL TREATMENT REQUESTED]*/]    [/*[CONFIDENTIAL TREATMENT
REQUESTED]*/] [/*[CONFIDENTIAL TREATMENT REQUESTED]*/]    [/*[CONFIDENTIAL
TREATMENT REQUESTED]*/] [/*[CONFIDENTIAL TREATMENT REQUESTED]*/]   
[/*[CONFIDENTIAL TREATMENT REQUESTED]*/] [/*[CONFIDENTIAL TREATMENT
REQUESTED]*/]    [/*[CONFIDENTIAL TREATMENT REQUESTED]*/]

[Note: Customer anticipates approval in the [/*[CONFIDENTIAL TREATMENT
REQUESTED]*/] time frame.]

Customer shall submit, to [/*[CONFIDENTIAL TREATMENT REQUESTED]*/] Supplier
[/*[CONFIDENTIAL TREATMENT REQUESTED]*/], a [/*[CONFIDENTIAL TREATMENT
REQUESTED]*/] forecast of volumes, which forecasts shall be due by the first
business day of every



--------------------------------------------------------------------------------

[/*[CONFIDENTIAL TREATMENT REQUESTED]*/]. The first forecast shall be due
starting with the beginning of the first full
[/*[CONFIDENTIAL TREATMENT REQUESTED]*/] of the term of this Agreement. Once
each forecast is submitted, the
[/*[CONFIDENTIAL TREATMENT REQUESTED]*/] forecast volumes will become binding
purchase obligations by the customer and binding supply obligations for the
Supplier for those [/*[CONFIDENTIAL TREATMENT REQUESTED]*/] respectively. If
Customer does not place an order and take delivery for those quantities or only
orders and takes delivery for a part of those quantities, the [/*[CONFIDENTIAL
TREATMENT REQUESTED]*/] may supply the shortfall to Customer and invoice
Customer for up to the full volumes for those [/*[CONFIDENTIAL TREATMENT
REQUESTED]*/].

For each successive forecast, the prior forecast’s volumes in [/*[CONFIDENTIAL
TREATMENT REQUESTED]*/] through
[/*[CONFIDENTIAL TREATMENT REQUESTED]*/] shall move up and become the forecast
of [/*[CONFIDENTIAL TREATMENT REQUESTED]*/] through [/*[CONFIDENTIAL TREATMENT
REQUESTED]*/] in the new forecast and a new volume shall be entered for
[/*[CONFIDENTIAL TREATMENT REQUESTED]*/]. As the prior forecast’s
[/*[CONFIDENTIAL TREATMENT REQUESTED]*/] volume is already binding, it will move
unchanged into the new forecast’s [/*[CONFIDENTIAL TREATMENT REQUESTED]*/]
forecast. As the prior forecast’s [/*[CONFIDENTIAL TREATMENT REQUESTED]*/]
volume is moved into the new forecast’s [/*[CONFIDENTIAL TREATMENT REQUESTED]*/]
forecast, it may be changed at that time up to [/*[CONFIDENTIAL TREATMENT
REQUESTED]*/] in [/*[CONFIDENTIAL TREATMENT REQUESTED]*/] from the prior
forecast. As the prior forecast’s [/*[CONFIDENTIAL TREATMENT REQUESTED]*/]
volume is moved into the new forecast’s
[/*[CONFIDENTIAL TREATMENT REQUESTED]*/] forecast, it may be changed at that
time up to [/*[CONFIDENTIAL TREATMENT REQUESTED]*/] in [/*[CONFIDENTIAL
TREATMENT REQUESTED]*/] from the prior forecast.

Any deviation or exception to the above shall be at the sole discretion of the
Supplier and shall be agreed to in writing.



--------------------------------------------------------------------------------

EXHIBIT B

PRICES FOR PRODUCTS

 

Strength   Bottle size   Price

[/*[CONFIDENTIAL TREATMENT REQUESTED]*/]

  [/*[CONFIDENTIAL TREATMENT REQUESTED]*/]   [/*[CONFIDENTIAL TREATMENT
REQUESTED]*/]*

*Price includes [/*[CONFIDENTIAL TREATMENT REQUESTED]*/]. Supplier will notify
Customer of any material changes in the foregoing [/*[CONFIDENTIAL TREATMENT
REQUESTED]*/].

Price does include [/*[CONFIDENTIAL TREATMENT REQUESTED]*/].

Bill to:

Ampio Pharmaceuticals

Ampio Pharmaceuticals, Inc

5445 DTC Parkway, Suite 925

Greenwood Village, CO 80111



--------------------------------------------------------------------------------

EXHIBIT C

[/*[CONFIDENTIAL TREATMENT REQUESTED]*/]

[/*[CONFIDENTIAL TREATMENT REQUESTED]*/]

[/*[CONFIDENTIAL TREATMENT REQUESTED]*/]

[/*[CONFIDENTIAL TREATMENT REQUESTED]*/]

[/*[CONFIDENTIAL TREATMENT REQUESTED]*/]

[/*[CONFIDENTIAL TREATMENT REQUESTED]*/]

 

[/*[CONFIDENTIAL TREATMENT REQUESTED]*/] By:   [/*[CONFIDENTIAL TREATMENT
REQUESTED]*/] Name:   [/*[CONFIDENTIAL TREATMENT REQUESTED]*/] Title:  

[/*[CONFIDENTIAL TREATMENT REQUESTED]*/]

Date:   10/7/2013